Title: To Thomas Jefferson from George Hammond, 11 April 1792
From: Hammond, George
To: Jefferson, Thomas


          
            Sir
            Philadelphia 11th. April 1792
          
          I have received by a circular dispatch from my Court, directions to inform this government that, considerable inconvenience having arisen from the importation of Tobacco in foreign vessels into the Ports of his Majesty’s dominions, contrary to the Act of the 12th Charles 2d. Chap. 18. Sect. 3d. (commonly called the Navigation Act) it has been determined in future strictly to inforce this clause, of which I take the liberty of inclosing to you a copy; and I have the honor to be with perfect esteem and respect, Sir, Your most obedient humble servant,
          
            Geo. Hammond.
          
        